Citation Nr: 0921887	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a non-displaced, incomplete, intratrochanteric 
fracture of the right hip.

2.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the left knee with lateral meniscus tears.  

3.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right knee with lateral meniscus tears.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in May 2008.  The Veteran and his wife 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.

The Veteran's claims were previously remanded in August 2008 
for further evidentiary development.  With regard to the 
Veteran's bilateral knee disability increased rating claims, 
the Board notes that the August 2008 remand order directed 
VA's Appeals Management Center (AMC) to issue a statement of 
the case (SOC) in connection with these claims.  The AMC 
issued the SOC in April 2009.  That same month, the Veteran's 
representative submitted an informal hearing presentation 
(IHP) to the Board that included the bilateral knee 
disability increased rating claims.  Although a substantive 
appeal (VA Form 9) is not of record, the Board will construe 
the April 2009 IHP to be a timely filed substantive appeal 
based on the information and arguments contained therein.  
Accordingly, the Board finds that it has jurisdiction of 
these issues.  See 38 C.F.R. §§ 20.202, 20.300, 20.301, 
20.302 (2008) (outlining the rules pertaining to filing 
substantive appeals).    

In addition, the Board notes that the Veteran raised the 
issue of entitlement to a total disability rating based on 
individual unemployability during his May 2008 board hearing.  
As that issue was last adjudicated in May 2007, the matter is 
referred back to the RO for appropriate action.
 
The Veteran's increased rating claim for a right hip 
disability is also now before the Board for final appellate 
consideration.  The issues of entitlement to an evaluation in 
excess of 10 percent for osteoarthritis of the left knee with 
lateral meniscus tears and entitlement to an evaluation in 
excess of 10 percent for osteoarthritis of the right knee 
with lateral meniscus tears are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right hip disability is manifested by 
objective evidence of mild to moderate degenerative joint 
disease, tenderness, effusion, and bursitis as well as 
decreased, painful range of motion on flexion and abduction.  
The Veteran also reported difficulty with many activities, to 
include completing activities of daily living, and 
occasionally required assistance with bathing and dressing.

2.  The Veteran's right hip disability is not described as 
"marked," nor is it manifested by fracture of the surgical 
neck of the femur with false joint, nonunion, or loose 
motion. 


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but not higher, 
for residuals of a non-displaced, incomplete, 
intratrochanteric fracture of the right hip, are met for the 
entire period of time covered by this appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5255 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was originally granted service connection for 
residuals of a non-displaced, incomplete, intratrochanteric 
fracture of the right hip in a rating decision dated January 
1982.  The RO evaluated the Veteran's disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5255 as non-compensably 
disabling, effective October 29, 1980.  The RO subsequently 
increased the Veteran's evaluation for a right hip disability 
to 10 percent in the June 2005 rating decision currently on 
appeal and assigned an effective date of March 22, 2005.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Generally, "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2008).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The Board has considered staged 
ratings in this case, but, as will be further discussed 
below, the evidence does not show a variance in the signs and 
symptoms of the residuals of the Veteran's right hip 
disability during the claim period such that staged ratings 
are for application in this case.

During an April 2005 VA C&P examination, the Veteran stated 
that he sustained a right hip fracture in service after being 
struck by a car.  At the time of the examination, the Veteran 
reported right hip pain with flare-ups "a few times a 
month."  He obtained some relief from these symptoms with 
prescription pain medication.  It was also noted that the 
Veteran worked as an air conditioning technician.  

Upon physical examination, the Veteran's gait was described 
as "normal" and it was noted that the Veteran used no 
assistive devices.  The examiner observed evidence of 
tenderness over the right greater trochanteric region, but 
strength was measured to be 5/5.  Range of motion testing of 
the right hip revealed evidence of flexion to 120 degrees, 
extension to 30 degrees, and abduction to 45 degrees.  The 
examiner found no evidence of fatigue with repeated use.  X-
rays of the right hip showed mild calcification, adductor 
musculature insertion on the greater trochanteric region, and 
"very minimal" DJD of the right hip.  The examiner also 
noted that the Veteran's non-displaced, incomplete, 
intratrochanteric fracture of the right hip was "completely 
healed."  The impression was right hip trochanteric bursitis 
and "very minor" DJD.  The examiner also noted that the 
Veteran's range of motion was additionally limited by five 
degrees as a result of pain, incoordination, and fatigability 
with flare-ups. 

Associated with the claims file are private treatment records 
from D. Bender, M.D. for the period October 2005 to March 
2007.  These treatment notes documented the Veteran's 
subjective complaints of right hip pain, among other 
conditions.  Dr. Bender observed evidence of decreased range 
of motion and bursa tenderness of the right hip on more than 
one occasion during this period of time.  X-rays of the right 
hip taken at a private medical facility in January 2006 
revealed evidence of exostosis arising from the greater 
trochanter of the right femur.  The radiologist opined that 
this condition may be degenerative or due to an old injury.  
No evidence of an acute fracture or other abnormality was 
found.

In February 2007, the Veteran underwent a whole body bone 
scan at a private medical facility.  The Veteran's clinical 
history was significant for heterotrophic ossification.  The 
bone scan showed no specific areas of intense abnormal uptake 
in the right hip, but revealed "very minimal low level 
uptake" in the hip suggestive of minimal joint effusion.  X-
rays of the right hip were interpreted to show a small 
heterotrophic ossification adjacent to the greater trochanter 
of the right femur.  No evidence of an acute osseous process 
was found.  

The Veteran sought additional private care from Dr. Bender 
that same month for right hip pain, among other conditions.  
The Veteran reported having daily, constant pain which was 
exacerbated by completing activities of daily living (ADLs) 
and work activities.  Upon physical examination, the Veteran 
was found to be in no acute distress.  Range of motion 
testing on the right hip was found to be "within normal 
limits."  No diagnosis was rendered with regard to the 
Veteran's right hip.

The Veteran submitted a statement in support of his claim in 
March 2007 in which he indicated that he was placed on 
"inactive status" by his employer.  The Veteran indicated 
that he could no longer kneel, squat, stand, climb, or engage 
in other physical activities necessary to do his job.  The 
Veteran indicated in a follow-up letter dated July 2007 that 
he was "released" from his job as a result of his 
"limitations."  The RO adjudicated and denied the issue of 
entitlement to a total disability rating based on individual 
unemployability by way of a May 2007 rating decision.

The Veteran subsequently underwent a magnetic resonance 
imaging (MRI) scan of the right hip at a VA medical facility 
in September 2007.  The results of the MRI scan were 
interpreted to show moderate DJD of the right hip with the 
presence of tiny or small joint effusion.  No evidence of 
destructive bone lesion or avascular necrosis was found.  

Associated with the claims file is a private treatment note 
from G. Haidukewych, M.D. dated May 2008.  The Veteran 
indicated at the time of the examination that a previous 
trochanteric injection provided no relief from his symptoms.  
Dr. Haidukewych noted evidence of tenderness in the 
trochanter, but found that the Veteran had painless range of 
motion of the hip without groin pain.  Dr. Haidukewych noted 
the presence of "some spurring" in the trochanter from an 
"old accident," and speculated that the Veteran had damage 
to the abductor mechanism which may have contributed to 
chronic tendonitis.

The Veteran testified before the undersigned VLJ in May 2008 
that the condition of his right hip disability had gotten 
progressively worse.  Specifically, the Veteran reported 
difficulty with prolonged sitting, climbing, kneeling, 
squatting, twisting, and walking.  The Veteran testified that 
he took 20 milligrams of morphine per day and that he had to 
stop working because of his service-connected right hip 
disability.  The Veteran stated that he was in constant pain 
and that he had decreased range of motion as well.  The 
Veteran's wife testified that the Veteran's physical 
condition deteriorated over the last 20 years and that the 
Veteran relied on their 19-year-old son to "do stuff for 
[the Veteran]." 

The Veteran's wife submitted an additional statement in 
support of the claim in September 2008.  She stated that the 
Veteran was in "constant" discomfort and pain, and that he 
required assistance completing ADLs such as dressing.  The 
Veteran also had difficulty walking, standing, bending, 
climbing stairs, and assisting with household chores such as 
grocery shopping or laundry. She also noted that the Veteran 
stopped operating a successful air conditioning business as a 
result of his service-connected hip disability.

The Veteran presented to Brooks Rehabilitation in January 
2009 for a physical therapy evaluation.  Range of motion 
testing of the right hip on flexion was to 90 degrees.  
Extension was to -5 degrees, while abduction was to 30 
degrees.  

The Veteran submitted a statement in support of the current 
claim that same month in which he provided information 
regarding the impact of his service-connected right hip 
disability on his ADLs.  In particular, the Veteran stated 
that he had difficulty getting out of bed, walking, or 
standing for an extended period of time.  The Veteran also 
reported difficulty completing his "personal hygiene 
regimen" and stated that he occasionally required his wife's 
assistance in completing these activities.  The Veteran's 
wife also rearranged the kitchen pantry to provide easy 
access to items without having to bend, step, or reach.  The 
Veteran further indicated that he relied on his son for 
"many things," including performing home maintenance tasks.

The Veteran underwent another VA C&P examination in February 
2009.  At that time, he stated that the right hip pain and 
stiffness had worsened since his previous C&P examination.  
The Veteran's symptoms were exacerbated by prolonged walking, 
sitting, standing, climbing, and driving, as well as dressing 
and bathing.  He obtained "fair" relief of these symptoms 
with prescribed medications.  The Veteran also 
intermittently, but frequently used a wheelchair.  

Upon physical examination, the Veteran's gait was noted to be 
antalgic.  The examiner also observed the presence of an 
abnormal shoe wear pattern as well as tenderness at the right 
hip.  Range of motion testing on flexion was to 115 degrees 
with pain beginning at 110 degrees, while abduction was to 35 
degrees with pain beginning at 30 degrees.  Extension was to 
30 degrees without pain.  The Veteran was able to cross his 
right leg over the left leg and toe-out more than 15 degrees.  
The examiner further noted that there was objective evidence 
of pain following repetitive use, but no additional 
limitation of range of motion.  No evidence of inflammatory 
arthritis or ankylosis was found.  The examiner reviewed the 
September 2007 MRI results and diagnosed the Veteran as 
having moderate DJD of the right hip with mild effusion, 
status-post intertrochanteric fracture.  The examiner also 
diagnosed the Veteran as having retraction within the 
subcutaneous fat lateral to the right hip in the lateral 
right upper thigh.  

The examiner also noted that the Veteran's service-connected 
right hip disability had significant effects on his 
employment.  Namely, the examiner indicated that the Veteran 
was laid off from his job due to an inability to drive the 
company truck as a result of right hip pain.  The examiner 
also found that the service-connected right hip disability 
resulted in moderate effects on his ability to perform ADLs.     

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports a 20 percent 
evaluation, but not higher, for the Veteran's service-
connected right hip disability for the entire period of time 
covered by this appeal.  The Veteran is not, however, 
entitled to an evaluation in excess of 20 percent for any 
period of time covered by this appeal.  

Normal range of motion for the hip on flexion is to 125 
degrees, while normal range of motion for the hip on 
abduction is to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2008).  Under Diagnostic Code 5255, a 10 percent evaluation 
is assigned for malunion of the femur with slight knee or hip 
disability.  A 20 percent evaluation is assigned for malunion 
of the femur with moderate knee or hip disability, while a 30 
percent evaluation is assigned for malunion of the femur with 
marked knee or hip disability.  A 60 percent evaluation is 
assigned for fracture of the surgical neck of the femur with 
false joint, or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weightbearing 
preserved with aid of brace.  An 80 percent evaluation, the 
highest schedular evaluation available under this code 
provision, is assigned for fracture of the shaft or 
anatomical neck of the femur with nonunion, with loose motion 
(spiral or oblique fracture).

In this case, private and VA treatment records contained in 
the claims file showed that the Veteran's service-connected 
right hip disability is manifested by objective evidence of 
mild to moderate degenerative joint disease, effusion, 
tenderness, and bursitis, as well as decreased, painful range 
of motion on flexion and abduction.  In addition, the Veteran 
consistently reported difficulty walking, standing, kneeling, 
driving, squatting, bending, climbing stairs, and completing 
ADLs.  In particular, the Veteran indicated on more than one 
occasion that he required occasional assistance with bathing 
and dressing, and at the time of the February 2009 VA C&P 
examination, he intermittently used a wheelchair.  As is 
described further below, the Veteran also has some limitation 
of motion, additional restricted motion on flare-ups and pain 
on motion.  Accordingly, the Board finds that the Veteran's 
symptoms more nearly approximate the criteria for a 20 
percent evaluation, but not higher, for residuals of his 
right hip disability for the entire period of time covered by 
this appeal.

The evidence of record, however, does not support an 
evaluation in excess of 20 percent under Diagnostic Code 5255 
for any period of time covered by this appeal.  Here, there 
is no objective evidence of record that described the 
Veteran's right hip disability as "marked," nor is there 
evidence that it was manifested by fracture of the surgical 
neck of the femur with false joint, nonunion, or loose motion 
to warrant an evaluation in excess of 20 percent under 
Diagnostic Code 5255.  The Board acknowledges that Diagnostic 
Code 5255 also provides an evaluation for slight, moderate, 
or marked knee disabilities.  The Veteran in this case, 
however, is already service-connected for a bilateral knee 
disability.  See November 2006 rating decision.  Thus, any 
attempt to assign an additional rating for a knee disability 
under Diagnostic Code 5255 would constitute impermissible 
pyramiding.  38 C.F.R. § 4.14.

The Board has also considered evaluating the Veteran's right 
hip disability under other pertinent diagnostic codes, but 
the bulk of these diagnostic codes are not applicable in the 
Veteran's case.  For instance, there is no objective evidence 
of ankylosis (Diagnostic Code 5250) or flail joint 
(Diagnostic Code 5254).  

Diagnostic Code 5251 assigns a 10 percent evaluation for 
limitation of extension of the thigh to five degrees.  Such 
limitation is not shown by the evidence as the Veteran has 
been assessed as having extension ranging from -5 to 30 
degrees.  Additional range of motion lost due to flare-ups of 
five degrees as reported in the April 2005 examination report 
has been considered in assigning the Veteran's 20 percent 
evaluation.  

Diagnostic Code 5252 provides a 30 percent evaluation for 
limitation of flexion of the thigh if flexion is limited to 
20 degrees.  A 40 percent evaluation, the highest schedular 
evaluation available under this code provision, is assigned 
for limitation of flexion of the thigh if flexion is limited 
to 10 degrees.  The Veteran is not entitled to an evaluation 
in excess of 20 percent under this code provision as private 
and VA examinations conducted in January and February 2009 
showed that the Veteran's range of motion on flexion was 
limited to 90 degrees or 110 degrees with pain, respectively.  
Again, restriction of motion to 90 degrees and the pain 
experienced have been considered in assigning the 20 percent 
evaluation.  

Similarly, the Veteran is not entitled to an evaluation under 
Diagnostic Code 5253 for limitation of abduction of the 
thigh.  The Board notes that a 20 percent evaluation, the 
highest schedular evaluation available under this code 
provision, is assigned for limitation of abduction of the 
thigh with motion lost beyond 10 degrees.  Private and VA 
examinations conducted in January and February 2009 showed 
that the Veteran's range of motion on abduction was limited 
to 30 degrees with pain.  Again, the Board notes that this 
limitation of motion, with additional range of motion lost of 
five degrees on flare-ups, is considered in the Veteran's 
currently assigned 20 percent evaluation.  Moreover, any 
attempt to assign an additional rating for a limitation of 
abduction under Diagnostic Code 5253 would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14.  
  
The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca, supra.  
The Veteran reported subjective complaints of right hip 
pain, decreased range of motion, and difficulty walking, 
standing, kneeling, driving, squatting, bending, climbing 
stairs, and completing ADLs.  

The Board acknowledges that there are two competing medical 
opinions in this instance offering different conclusions as 
to whether the Veteran's service-connected right hip 
disability resulted in an additional loss of range of motion 
with repeated use.  The April 2005 VA C&P examiner noted that 
the Veteran's range of motion was additionally limited by 
five degrees as a result of pain, incoordination, and 
fatigability with flare-ups.  On the contrary, the February 
2009 VA C&P examiner found objective evidence of pain 
following repetitive use, but no additional limitation of 
range of motion.  Resolving all doubt in the Veteran's favor, 
the Board finds that the Veteran has an additional functional 
loss as a result of pain, incoordination, and fatigability 
with flare-ups.  This additional functional loss and the 
symptoms reported by the Veteran have been considered and all 
doubt has been resolved in the Veteran's favor in assigning 
the 20 percent evaluation.  Accordingly, the Board finds that 
the currently assigned 20 percent evaluation is proper, and 
that the Veteran is not entitled to an evaluation in excess 
of 20 percent for any period of time covered by this appeal.

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected residuals 
of a right hip disability are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  As there is no 
indication in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case.  
Moreover, the Veteran's subjective complaints and the level 
of severity of his residuals, as was discussed above, are 
reasonably described by the rating schedule.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); 
see also Bagwell v. Brown, 9 Vet. App. 237 (1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  

The Veteran must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from zero to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-4.

The Veteran in this case did not receive proper VCAA notice.  
However, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate the 
Veteran's increased rating claim for a right hip disability 
did not affect the essential fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

Following the initial unfavorable decision on the increased 
rating claim by the AOJ, the Veteran was notified in the May 
2006 statement of the case (SOC) of the criteria outlined in 
DeLuca as well as the rating criteria for hip and thigh 
disabilities contained in Diagnostic Codes 5250-5253.  In 
April 2008, the Veteran was advised, pursuant to the Court's 
decision in Dingess, of the information needed to establish a 
disability rating and an effective date for a disability 
generally. For instance, the Veteran was informed to submit 
evidence showing the nature and severity of his condition, 
the severity and duration of the symptoms, and the impact of 
the condition and/or symptoms of the Veteran's employment.  
Specifically, the Veteran was encouraged to submit 
information showing ongoing VA treatment, recent Social 
Security Administration decisions, statements from employers 
about job performance, lost time, or other evidence showing 
how the disabilities affected his ability to work.  The 
Veteran was also notified that he could submit lay statements 
from individuals who witnessed how the disabilities affected 
him.  The Veteran was also notified to provide "any 
information or evidence that you have not previously told 
[VA] about or given to us" that pertained to the Veteran's 
level of disability or when it began.  Although the Veteran 
was not informed at that time that specific test or 
measurement results would be considered when assigning a 
disability rating, he was notified generally that disability 
ratings ranged from zero to 100 percent based on ratings 
contained in 38 C.F.R. Part 4.  One month later, in May 2008, 
the Veteran was provided some, albeit incomplete notice, 
pursuant to the Court's decision in Vazquez-Flores.  This 
notice letter informed the Veteran that specific test or 
measurement results would be considered when assigning a 
disability rating for his right hip disability.  Following 
the Board's August 2008 remand, the Veteran's claim was 
subsequently readjudicated by way of an April 2009 
supplemental statement of the case (SSOC).  Included in the 
SSOC was information pertaining to hip disabilities rated 
under Diagnostic Code 5255.

Based on the notices provided to the Veteran, including the 
April and May 2008 notice letters, the VARO decisions, the 
May 2006 statement of the case, and April 2009 supplemental 
statement of the case, the Board finds that a reasonable 
person could be expected to understand what information and 
evidence is required to substantiate the increased rating 
claim for residuals of a non-displaced, incomplete, 
intratrochanteric fracture of the right hip.  These 
documents, in conjunction with the VCAA letters, explained 
what information and evidence was needed to substantiate the 
claim, and a reasonable person would be expected to 
understand the information contained therein.  

The Board further notes that the Veteran and his wife have 
made specific arguments during the pendency of this claim 
indicating that his service-connected right hip disability 
increased in severity.  They also provided numerous 
statements about the effects of the Veteran's right hip 
disability on his employment and activities of daily living.  
See May 2008 hearing transcript, pp. 9-15, 18-19; see also 
March 2007, September 2008, and January 2009 statements.  
Moreover,  the Board notes the Veteran has had representation 
throughout the duration of the appeal.  See Overton,  20 Vet. 
App. at 438 (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  In sum, 
the Board finds that there is no prejudice with regard to any 
deficiency in the notice to the Veteran or the timing of the 
notice.
The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained. The Veteran was also afforded multiple 
VA examinations in connection with the current claim.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 
   

ORDER

An evaluation of 20 percent, but not higher, for residuals of 
a non-displaced, incomplete, intratrochanteric fracture of 
the right hip are met for the entire period of time covered 
by this appeal.


REMAND

The Veteran, through his representative, also asserts that 
the condition of his bilateral knee disability has increased 
in severity and that this decline warrants a higher 
disability evaluation.  In the April 2009 IHP, the Veteran's 
representative specifically requested that the Veteran be 
afforded a new VA examination to assess the nature and 
severity of his service-connected bilateral knee disability.  
The most recent VA knee examination was conducted in November 
2007.  Thus, the Board finds that the Veteran should be 
provided a new VA examination to assess the severity of his 
service-connected bilateral knee disability.  See Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).

The Board also observes that the Veteran was not provided 
with a duty-to-inform notice that complied with the Veterans 
Claims Assistance Act (VCAA) in light of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Thus, the RO should provide 
the Veteran with complete VCAA notification.  Furthermore, in 
light of the Board's decision to accept the April 2009 IHP as 
a timely filed substantive appeal for the Veteran's bilateral 
knee disability increased rating claims, the RO should 
contact the Veteran to determine whether he desires a hearing 
in connection with these claims.  If so, the Veteran should 
be scheduled for a hearing following the appropriate 
procedures, and if not, a notation should be included in the 
claims file indicating as such.

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from September 25, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  In particular, 
the Veteran should be advised of the 
rating criteria for knee disabilities 
contained in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5256-5263 (2008).  The 
Veteran should also be advised that he can 
submit evidence showing the worsening or 
increase in severity of his bilateral knee 
disability upon his employment and 
activities of daily life.

In light of the Board's decision to accept 
the April 2009 informal hearing 
presentation (IHP) as a timely filed 
substantive appeal, the RO should also 
contact the Veteran to determine whether 
he desires a hearing in connection with 
his bilateral knee disability increased 
rating claims.  If so, the hearing should 
be scheduled following the appropriate 
procedures, and if not, a notation should 
be included in the claims file indicating 
as such.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from September 25, 2007 to the 
present.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the Veteran during the course 
of the remand, provided that the Veteran 
completes the required authorization 
forms.

3.  After the above development is 
completed, the RO should schedule the 
Veteran for a VA joints examination as 
assess the nature and severity of his 
bilateral knee disability.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

In particular, the examiner is asked to 
include a discussion about the ranges of 
motion of both knees.  The examiner should 
also state whether the bilateral knee 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination or pain, and if so, whether 
there is an additional loss of range of 
motion as a result of these symptoms.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner is 
also asked to comment on the effects of 
the Veteran's bilateral knee disability on 
his employment and activities of daily 
life, if any.  The examiner must provide a 
complete rationale for any stated opinion. 
 
4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


